Exhibit 10.2

 
THIS CONVERTIBLE NOTE DUE MAY 1, 2008 (THIS “NOTE”) AND THE SECURITIES ISSUABLE
UPON CONVERSION OF THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW, AND MAY
NOT BE OFFERED FOR SALE OR SOLD UNLESS A REGISTRATION STATEMENT UNDER SUCH ACT
AND APPLICABLE STATE SECURITIES LAWS SHALL BE EFFECTIVE WITH RESPECT THERETO, OR
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS IS AVAILABLE IN CONNECTION WITH SUCH OFFER OR SALE. THIS NOTE
AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF (I) MAY BE PLEDGED OR
HYPOTHECATED IN CONNECTION WITH A BONA FIDE MARGIN LOAN OR OTHER FINANCING
SECURED BY SUCH SECURITIES OR (II) MAY BE TRANSFERRED OR ASSIGNED TO AN
AFFILIATE OF THE HOLDER HEREOF WITHOUT THE NECESSITY OF AN OPINION OF COUNSEL OR
THE CONSENT OF THE ISSUER HEREOF.


THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER HEREOF IN ORDER TO EFFECT A
PARTIAL PAYMENT, REDEMPTION OR CONVERSION HEREOF. ACCORDINGLY, THE OUTSTANDING
PRINCIPAL AMOUNT OF THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT SHOWN BELOW.


 
SURGE GLOBAL ENERGY, INC.


CONVERTIBLE NOTE DUE MAY 1, 2008





Issue Date: April 19, 2007
$1,150,000

 
FOR VALUE RECEIVED, SURGE GLOBAL ENERGY, INC., a Delaware corporation (the
“Company”), hereby promises to pay to the order of GEMINI MASTER FUND, LTD. or
its permitted successors or assigns (the “Holder”) the sum of ONE MILLION ONE
HUNDRED FIFTY THOUSAND DOLLARS ($1,150,000) in same day funds, on or before May
1, 2008 (the “Maturity Date”). The Holder may convert the principal of and any
interest accrued on this Note into shares (“Conversion Shares”) of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), on the terms set
forth herein.


Except as specifically provided by the terms of Section 6, the Company shall not
have the right to prepay any principal of this Note.
 
The Company has issued this Note pursuant to that certain Exchange, Purchase and
Amendment Agreement (“Amendment Agreement”) dated on or about the date hereof,
pursuant to which the Company issued this Note in consideration and exchange for
$250,000 cash and 2 million shares of Common Stock, among other things, which
shares were purchased by the original Holder hereof from the Company pursuant to
that certain Securities Purchase Agreement dated as of November 28, 2006 (as
amended by the Amendment Agreement, the “Securities Purchase Agreement”).
 

--------------------------------------------------------------------------------


 
The following terms shall apply to this Note:


1.    DEFINITIONS.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Principal Market is closed or on which banks in the City of New York are
required or authorized by law to be closed.
 
“Change of Control” means the existence or occurrence of any of the following:
(a) the sale, conveyance or disposition of all or substantially all of the
assets of the Company; (b) the effectuation of a transaction or series of
transactions in which more than fifty percent (50%) of the voting power of the
Company is disposed of; (c) the consolidation, merger or other business
combination of the Company with or into any other entity, immediately following
which the prior stockholders of the Company fail to own, directly or indirectly,
at least fifty percent (50%) of the surviving entity; (d) a transaction or
series of transactions in which any Person or group acquires more than fifty
percent (50%) of the voting equity of the Company; or (e) the Continuing
Directors do not at any time constitute at least a majority of the Board of
Directors of the Company; provided however, that a Change of Control shall not
be deemed to have occurred solely as a result of the issuance of securities of
the Company or its direct or indirect Subsidiaries (i) to the former
shareholders of Peace Oil Corp. in connection with the acquisition by Cold Flow
Energy ULC, the Company’s indirectly-owned Canadian subsidiary, of Peace Oil
Corp., a corporation organized under the laws of Alberta, Canada (the “Peace Oil
Transaction”), or (ii) in connection with financing obtained by the Company
used, and only to the extent used, to satisfy up to CDN$5,600,000 due under
promissory notes issued in connection with the Peace Oil Transaction.
 
“Continuing Director” means, at any date, a member of the Company’s Board of
Directors (i) who was a member of such board on the Issue Date or (ii) who was
nominated or elected by at least a majority of the directors who were Continuing
Directors at the time of such nomination or election or whose election to the
Company’s Board of Directors was recommended or endorsed by at least a majority
of the directors who were Continuing Directors at the time of such nomination or
election or such lesser number comprising a majority of a nominating committee
if authority for such nominations or elections has been delegated to a
nominating committee whose authority and composition have been approved by at
least a majority of the directors who were Continuing Directors at the time such
committee was formed.
 
“Conversion” has the meaning set forth in Section 3(a) of this Note.
 
“Conversion Date” has the meaning set forth in Section 3(b) of this Note.
 
“Conversion Default” has the meaning set forth in Section 3(e) of this Note.
 
“Conversion Notice” has the meaning set forth in Section 3(b) of this Note.
 
“Conversion Price” means, as of any date, thirty-seven cents ($0.37), subject to
adjustment as provided herein.
 
2

--------------------------------------------------------------------------------


 
“Convertible Securities” means any stock or securities (other than Options) of
the Company convertible into or exercisable or exchangeable for Common Stock.
 
“Default Interest Rate” means the lower of eighteen (18%) and the maximum rate
permitted by applicable law or by the applicable rules or regulations of any
governmental agency or of any stock exchange or other self-regulatory
organization having jurisdiction over the Company or the trading of its
securities.
 
“Delivery Date” has the meaning set forth in Section 3(d) of this Note.
 
“Determination Date” has the meaning set forth in Section 4(c) of this Note.
 
“Dispute Procedure” has the meaning set forth in Section 3(b) of this Note.
 
“Distribution,” “Distribution Date” and “Distribution Notice” have the
respective meanings set forth in Section 4(c) of this Note.
 
“Equity Conditions” means each of the following:


(i)    the Registration Statement shall have been declared effective, not be the
subject of any stop order, be available to the Holder, and cover the number of
Registrable Securities required by the Registration Rights Agreement;
 
(ii)    the Company shall have duly reserved for issuance upon conversion of
this Note and exercise of the Warrants a number of shares of Common Stock equal
to 120% of the number of shares then issuable upon conversion of this Note in
full and exercise of the Warrants in full;
 
(iii)    trading in the Common Stock shall not have been suspended on the
Principal Market and the Common Stock shall be traded on the OTC Bulletin Board,
Nasdaq Stock Market, American Stock Exchange or New York Stock Exchange;
 
(iv)    the shares of Common Stock that the Holder would beneficially own, after
giving effect to the contemplated issuance of Company securities for which these
Equity Conditions must be satisfied, shall not exceed the limitation set forth
in Section 3(f) (unless such limitation has been waived by the Holder in
accordance with Section 3(f)); and
 
(v)    an Event of Default, or an event that with the passage of time or giving
of notice, or both, would constitute an Event of Default, has not occurred and
is not continuing.


“Event of Default” means the occurrence of any of the following events:
 
(i)    a Liquidation Event occurs or is publicly announced;
 
3

--------------------------------------------------------------------------------


 
(ii)    the Company fails to make any payment of principal or interest on this
Note in full as and when such payment is due, and such payment remains unpaid
for five (5) Business Days following written notice thereof from the Holder;
 
(iii)    other than a breach described in clause (ii) above, the Company
breaches or provides notice of its intent to breach any material term or
condition of this Note, the Securities Purchase Agreement (including the
Amendment Agreement), the Warrant or the Registration Rights Agreement
(including, without limitation, the occurrence of a Conversion Default, a
default upon exercise of the Warrants or an Event (as defined in the
Registration Rights Agreement) under the Registration Rights Agreement (as
amended by the Amendment Agreement)); and such breach continues for a period of
five (5) Business Days following written notice thereof from the Holder;
 
(iv)    any representation or warranty made by the Company in this Note, the
Securities Purchase Agreement (including the Amendment Agreement), the Warrant
or the Registration Rights Agreement was inaccurate or misleading in any
material respect as of the date such representation or warranty was made; or
 
(v)    a default occurs or is declared, or any amounts are accelerated, under or
with respect to any instrument that evidences debt of the Company or any of its
subsidiaries in a principal amount exceeding $25,000.
 
“Excluded Securities” means (i) securities purchased under the Securities
Purchase Agreement; (ii) securities issued upon conversion or exercise of this
Note, the Warrants, or any other options, warrants or convertible securities
outstanding as of the Issue Date so long as the terms of such other options,
warrants or convertible securities have not been amended since the Issue Date;
and (iii) shares of Common Stock issuable or issued to employees from time to
time upon the exercise of options, in such case granted or to be granted in the
discretion of the Board of Directors pursuant to one or more employee stock
option plans or restricted stock plans in effect as of the Issue Date or duly
adopted after the Issue Date by the independent members of the Board of
Directors.
 
 “Forced Conversion” has the meaning set forth in Section 7(a) of this Note.
 
“Forced Conversion Date” has the meaning set forth in Section 7(b) of this Note.
 
“Forced Conversion Period” has the meaning set forth in Section 7(a) of this
Note.
 
“Forced Conversion Price” means, as of any date, $0.90 (as appropriately
adjusted for any stock dividend, stock split, reverse stock split or other
similar transaction).
 
“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including without limitation any stock exchange, securities
market or self-regulatory organization.
 
“Issue Date” means the date on which this Note is issued pursuant to the
Amendment Agreement.
 
4

--------------------------------------------------------------------------------


 
“Liquidation Event” means the (i) institution of any insolvency or bankruptcy
proceedings, or any receivership, liquidation, reorganization or other similar
proceedings in connection therewith, relative to the Company or any subsidiary
of the Company, or (ii) the dissolution or other winding up of the Company or
any subsidiary of the Company, whether voluntary or involuntary and whether or
not involving insolvency or bankruptcy proceedings, or (iii) any assignment for
the benefit of creditors or any marshalling of the material assets or material
liabilities of the Company or any subsidiary of the Company.


“Major Transaction” means a merger, consolidation, business combination, tender
offer, exchange of shares, recapitalization, reorganization, redemption or other
similar event, as a result of which shares of Common Stock shall be changed into
the same or a different number of shares of the same or another class or classes
of stock or securities or other assets of the Company or another entity or the
Company shall sell all or substantially all of its assets.


“Mandatory Redemption,” “Mandatory Redemption Date” and “Mandatory Redemption
Notice” have the respective meanings set forth in Section 5(a) of this Note.


“Mandatory Redemption Price” means one hundred and twenty percent (120%) of (A)
the unpaid principal amount of this Note being redeemed plus (B) all accrued and
unpaid interest (including default interest).


“Optional Redemption”, “Optional Redemption Date” and “Optional Redemption
Notice” have the respective meanings set forth in Section 6(a) of this Note.
 
“Optional Redemption Price” means one hundred and twenty percent (120%) of (A)
the unpaid principal amount of this Note plus (B) all accrued and unpaid
Interest (including default interest).


“Options” means any rights, warrants or options to subscribe for, purchase or
receive Common Stock or Convertible Securities.


“Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.


“Principal Market” means the principal exchange, market or quotation system on
which the Common Stock is listed, traded or quoted.
 
“Purchase Rights” means any options, warrants or other rights to purchase or
subscribe for Common Stock or Convertible Securities.


“Record Date” has the meaning set forth in Section 4(c) of this Note.
 
5

--------------------------------------------------------------------------------


 
“Registrable Securities” has the meaning set forth in the Registration Rights
Agreement.


“Registration Rights Agreement” means the agreement between the Holder and the
Company dated as of November 28, 2006, as amended by the Amendment Agreement,
pursuant to which the Company has agreed to register the resale of the shares of
Common Stock issuable upon conversion of this Note and exercise of the Warrants.


“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.
 
“Trading Day” means a day on which shares of Common Stock are purchased and sold
on the Principal Market.


“Transaction Documents” means (i) the Securities Purchase Agreement, (ii) this
Note, (iii) the Warrants, (iv) the Registration Rights Agreement, (v) the
Amendment Agreement, and (vi) all other agreements, documents and other
instruments executed and delivered by or on behalf of the Company and any of its
officers at the Closing.


“VWAP” on a Trading Day means the volume weighted average price of the Common
Stock for such Trading Day on the Principal Market as reported by Bloomberg
Financial Markets or, if Bloomberg Financial Markets is not then reporting such
prices, by a comparable reporting service of national reputation selected by the
Holder and reasonably satisfactory to the Company. If VWAP cannot be calculated
for the Common Stock on such Trading Day on the foregoing bases, then the
Company shall submit such calculation to an independent investment banking firm
of national reputation reasonably acceptable to the Holder, and shall cause such
investment banking firm to perform such determination and notify the Company and
the Holder of the results of determination no later than two (2) Business Days
from the time such calculation was submitted to it by the Company. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, reverse stock split or other similar transaction during such period.


“Warrants” means the warrants issued pursuant to the Securities Purchase
Agreement.


All definitions contained in this Note are equally applicable to the singular
and plural forms of the terms defined. The words “hereof”, “herein” and
“hereunder” and words of similar import refer to this Note as a whole and not to
any particular provision of this Note. Any capitalized term used but not defined
herein has the meaning specified in the Securities Purchase Agreement, as
amended, or the Amendment Agreement, as applicable.


2.    RESERVATION AND ISSUANCE OF UNDERLYING SECURITIES. The Company covenants
that it will at all times reserve and keep available out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Note, free from preemptive rights or any other actual contingent purchase rights
of persons other than the Holder, not less than 120% of such number of shares of
Common Stock as shall (subject to any additional requirements of the Company as
to reservation of such shares set forth in the Securities Purchase Agreement) be
issuable (taking into account the adjustments under Section 3 hereof but without
regard to any ownership limitations contained herein) upon the conversion of
this Note. The Company covenants that all shares of Common Stock that shall be
so issuable shall, upon issue, be duly authorized, validly issued, fully paid,
nonassessable and free of any claims, encumbrances or restrictions (except for
applicable securities laws).
 
6

--------------------------------------------------------------------------------


 
3.    CONVERSION.
 
(a)    Right to Convert. The Holder shall have the right, at any time and from
time to time, to convert all or any part of the outstanding and unpaid principal
amount of this Note into such number of fully paid and non-assessable Conversion
Shares as is determined in accordance with the terms hereof (a “Conversion”).
The Company may not refuse any conversion request by the Holder for any reason
or no reason.
 
(b)    Conversion Notice. In order to convert the principal of this Note, the
Holder shall send by facsimile transmission, at any time prior to 5:00 p.m.,
California time, on the Trading Day on which the Holder wishes to effect such
Conversion (the “Conversion Date”), a properly completed notice of conversion to
the Company, in the form set forth on Annex I hereto, stating the amount of
principal to be converted and a calculation of the number of shares of Common
Stock issuable upon such Conversion (a “Conversion Notice”). Subject to Section
8(d), the Conversion Notice shall also state the name or names (with address) in
which the shares of Common Stock that are issuable on such Conversion shall be
issued. The Holder shall not be required to physically surrender this Note to
the Company in order to effect a Conversion. The Company shall maintain a record
showing, at any given time, the unpaid principal amount of this Note and the
date of each Conversion or other permitted payment of principal hereof. In the
case of a dispute as to the number of Conversion Shares issuable upon a
Conversion (including without limitation as a result of adjustments to the
Conversion Price made in accordance with Section 4 below), the Company shall
promptly issue to the Holder the number of Conversion Shares that are not
disputed, the Company and the Holder shall provide each other with their
respective calculations, and the Company shall submit the disputed calculations
to a certified public accounting firm of national recognition (other than the
Company’s independent accountants) within two (2) Business Days following the
later of the date on which the Holder delivers its calculations to the Company
and the receipt of the Holder’s Conversion Notice. The Company shall use its
best efforts to cause such accountants to calculate the Conversion Price as
provided herein and to notify the Company and the Holder of the results in
writing no later than two (2) Business Days following the day on which such
accountant received the disputed calculations (the “Dispute Procedure”). Such
accountant’s calculation shall be deemed conclusive absent manifest error. The
fees of any such accountant shall be borne by the party whose calculations are
most at variance with those of such accountant.
 
(c)    Number of Conversion Shares; Reduction of Principal and Interest. The
number of Conversion Shares to be delivered by the Company pursuant to a
Conversion shall be equal to the principal amount of this Note being converted
divided by the Conversion Price in effect on the Conversion Date. Upon the valid
delivery of the Conversion Shares by the Company, the amounts subject to such
Conversion shall be credited towards the principal amount of this Note.
 
7

--------------------------------------------------------------------------------


 
(d)    Delivery of Common Stock Upon Conversion. Upon receipt of a Conversion
Notice, the Company shall, no later than the close of business on the third
(3rd) Business Day following the Conversion Date set forth in such Conversion
Notice (the “Delivery Date”), issue and deliver or cause to be delivered to the
Holder the number of Conversion Shares determined pursuant to Section 3(c)
above, provided, however, that any Conversion Shares that are the subject of a
Dispute Procedure shall be delivered no later than the close of business on the
third (3rd) Business Day following the determination made pursuant thereto. The
Company shall effect delivery of Conversion Shares to the Holder, as long as the
Company’s designated transfer agent or co-transfer agent in the United States
for the Common Stock (the “Transfer Agent”) participates in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer program (“FAST”), by
crediting the account of the Holder or its nominee at DTC (as specified in the
applicable Conversion Notice) with the number of Conversion Shares required to
be delivered, no later than the close of business on such Delivery Date. In the
event that the Transfer Agent is not a participant in FAST or if the Holder so
specifies in a Conversion Notice or otherwise in writing on or before the
Conversion Date, the Company shall effect delivery of Conversion Shares by
delivering to the Holder or its nominee physical certificates representing such
Conversion Shares, no later than the close of business on such Delivery Date. If
any Conversion would create a fractional Conversion Share, such fractional
Conversion Share shall be disregarded and the number of Conversion Shares
issuable upon such Conversion, in the aggregate, shall be the nearest whole
number of Conversion Shares. Conversion Shares delivered to the Holder shall not
contain any restrictive legend unless such legend is required pursuant to the
terms of the Securities Purchase Agreement.
 
(e)    Failure to Deliver Conversion Shares.
 
(i)    In the event that the Company fails for any reason to deliver to the
Holder the number of Conversion Shares specified in a Conversion Notice (without
any restrictive legend to the extent permitted by applicable law and the terms
of the Securities Purchase Agreement) on or before the Delivery Date therefor,
or fails to remove any restrictive legend from outstanding Conversion Shares at
the request of the Holder in accordance with the Transaction Documents on or
before the tenth (10th) day following such request (a “Conversion Default”), the
Holder shall have the right to receive from the Company an amount equal to (i)
(N/365) multiplied by (ii) the principal amount of this Note represented by the
Conversion Shares which remain the subject of such Conversion Default multiplied
by (iii) the Default Interest Rate, where “N” equals the number of days elapsed
between the original Delivery Date of such Conversion Shares (or from such tenth
day in the event of a failure to remove a legend from outstanding Conversion
Shares) and the date on which such Conversion Default has been cured. In the
event that shares of Common Stock are purchased by or on behalf of the Holder in
order to make delivery on a sale effected in anticipation of receiving
Conversion Shares upon a Conversion, and there is a Conversion Default with
respect to such Conversion, the Holder shall have the right to receive from the
Company, in addition to the foregoing amounts, (i) the aggregate amount paid by
or on behalf of the Holder for such shares of Common Stock minus the aggregate
amount of net proceeds, if any, received by the Holder from the sale of the
Conversion Shares issued by the Company pursuant to such Conversion. Amounts
payable under this Section 3(e)(i) shall be paid to the Holder in immediately
available funds on or before the second (2nd) Business Day following written
notice from the Holder to the Company specifying the amount owed to it by the
Company pursuant to this Section 3(e)(i) and (ii) if a Conversion Default
continues to exist thereafter, an amount equal to 2% of the value of the
Conversion Shares which the Company has failed to deliver (based on the highest
closing sale price during such 30-day period), at the end of each period of
thirty (30) days following such second Business Day (pro-rated for any partial
30-day period).
 
8

--------------------------------------------------------------------------------


 
(ii)    In addition to its rights under Section 3(e)(i) above, the Holder shall
have the right to pursue all other remedies available to it at law or in equity
(including, without limitation, a decree of specific performance and/or
injunctive relief). 
 
(f)    Limitations on Right to Convert. In no event shall the Holder be
permitted to convert principal of (or other amounts) on this Note if, upon such
conversion, (x) the number of Conversion Shares to be issued pursuant to such
Conversion plus (y) the number of shares of Common Stock beneficially owned by
the Holder (other than Common Stock underlying Convertible Securities or Options
which have a limitation on conversion or exercise analogous to the limitation
contained in this Section 3(f)) would exceed 4.99% of the number of shares of
Common Stock then issued and outstanding (“Beneficial Ownership Limitation”), it
being the intent of the Company and the Holder that the Holder not be deemed at
any time to have the power to vote or dispose of greater than 4.99% of the
number of shares of Common Stock issued and outstanding at any time. Nothing
contained herein shall be deemed to restrict the right of the Holder to convert
such excess principal amount at such time as such Conversion does not violate
the provisions of this Section3(f). As used herein, beneficial ownership shall
be determined in accordance with Section 13(d) of the Exchange Act. To the
extent that the limitation contained in this Section 3(f) applies (and without
limiting any rights the Company may otherwise have), the submission of a
Conversion Notice by the Holder shall be deemed to be the Holder’s
representation that this Note is convertible pursuant to the terms hereof, the
Company may rely on the Holder’s representation that this Note is convertible
pursuant to the terms hereof, and the Company shall have no obligation
whatsoever to verify or confirm the accuracy of such representation. The Company
shall have no liability to any person if the Holder’s determination of whether
this Note is convertible pursuant to the terms hereof is incorrect. The
provisions of this Section 3(f) may be waived by the Holder, or such Beneficial
Ownership Limitation increased, at the election of the Holder, upon not less
than 61 days’ prior notice to the Company, and the provisions of this Section
3(f) shall continue to apply until such 61st day (or such later date, as
determined by the Holder, as may be specified in such notice of waiver).


4.    ADJUSTMENTS TO CONVERSION PRICE.


(a)    Stock Splits, Stock Interests, Etc. If, at any time on or after the Issue
Date, the number of outstanding shares of Common Stock is increased by a stock
split, stock dividend, reclassification or other similar event, the Conversion
Price shall be proportionately reduced, or if the number of outstanding shares
of Common Stock is decreased by a reverse stock split, combination,
reclassification or other similar event, the Conversion Price shall be
proportionately increased. In such event, the Company shall notify the Company’s
transfer agent of such change on or before the effective date thereof.
 
(b)    Major Transactions. If, at any time after the Issue Date, any Major
Transaction shall occur, then the Holder shall thereafter have the right to
receive upon Conversion, in lieu of the shares of Common Stock otherwise
issuable, such shares of stock, securities and/or other property as would have
been issued or payable upon such Major Transaction with respect to or in
exchange for the number of shares of Common Stock which would have been issuable
upon Conversion had such Major Transaction not taken place (without giving
effect to any limitations on such Conversion contained in this Note or the
Securities Purchase Agreement). The Company shall not effect any Major
Transaction unless
 
9

--------------------------------------------------------------------------------


 
(i) the Holder has received written notice of such transaction at least thirty
(30) days prior thereto (which period shall be increased to sixty one (61) days
if, at such time, without giving effect to the limitation on conversion
contained in Section 3(f) hereof, the Holder would beneficially own more than
4.99% of the Common Stock then outstanding, and the Holder has notified the
Company in writing of such circumstance) but in no event later than fifteen (15)
days prior to the record date for the determination of stockholders entitled to
vote with respect thereto; provided, however, that the Company shall publicly
disclose the material terms of any such Major Transaction on or before the date
on which it delivers notice of a Major Transaction to the Holder, and (ii) the
resulting successor or acquiring entity (if not the Company) assumes by written
instrument (in form and substance reasonable satisfactory to the Holder) the
obligations of the Company under this Note (including, without limitation, the
obligation to make payments of principal and interest accrued but unpaid through
the date of such consolidation, merger or sale and accruing thereafter). The
above provisions shall apply regardless of whether or not there would have been
a sufficient number of shares of Common Stock authorized and available for
issuance upon conversion of this Note as of the date of such transaction, and
shall similarly apply to successive Major Transactions. Notwithstanding the
foregoing, if a Major Transaction constitutes a Change of Control, the Holder
may, in lieu of exercising its rights under this Section 4(b), exercise its
rights under Section 5 of this Note.
 
(c)    Distributions. If, at any time after the Issue Date, the Company declares
or makes any distribution of cash or any other assets (or rights to acquire such
assets) to holders of Common Stock, including without limitation any dividend or
distribution to the Company’s stockholders in shares (or rights to acquire
shares) of capital stock of a subsidiary) (a “Distribution”), the Company shall
deliver written notice of such Distribution (a “Distribution Notice”) to the
Holder at least fifteen (15) days prior to the earlier to occur of (i) the
record date for determining stockholders entitled to such Distribution (the
“Record Date”) and (ii) the date on which such Distribution is made (the
“Distribution Date”) (the earlier of such dates being referred to as the
“Determination Date”). Upon receipt of the Distribution Notice, the Holder shall
promptly (but in no event later than three (3) Business Days) notify the Company
whether it has elected (A) to receive the same amount and type of assets
(including, without limitation, cash) being distributed as though the Holder
were, on the Determination Date, a holder of a number of shares of Common Stock
into which this Note is convertible as of such Determination Date (such number
of shares to be determined without giving effect to any limitations on such
conversion) or (B) upon any exercise of this Note on or after the Distribution
Date, to reduce the Conversion Price in effect on the Trading Day immediately
preceding the Record Date by an amount equal to the fair market value of the
assets to be distributed divided by the number of shares of Common Stock as to
which such Distribution is to be made, such fair market value to be reasonably
determined in good faith by the independent members of the Company’s Board of
Directors. Upon receipt of such election notice from the Holder, the Company
shall timely effectuate the transaction or adjustment contemplated in the
foregoing clause (A) or (B), as applicable.  If the Holder does not notify the
Company of its election pursuant to the preceding sentence on or prior to the
Determination Date, the Holder shall be deemed to have elected clause (A) of the
preceding sentence.
 
10

--------------------------------------------------------------------------------


 
(d)    Convertible Securities; Options. If, at any time after the Issue Date,
the Company issues Convertible Securities or Options to the record holders of
the Common Stock, whether or not such Convertible Securities or Options are
immediately convertible, exercisable or exchangeable, then the Holders shall be
entitled, upon any Conversion of this Note after the date of record for
determining stockholders entitled to receive such Convertible Securities or
Options (or if no such record is taken, the date on which such Convertible
Securities or Options are issued), to receive the aggregate number of
Convertible Securities or Options which the Holder would have received with
respect to the shares of Common Stock issuable upon such conversion (without
giving effect to any limitations on such Conversion contained in this Note or
the Securities Purchase Agreement) had the Holder been the holder of such shares
of Common Stock on the record date for the determination of stockholders
entitled to receive such Convertible Securities or Options (or if no such record
is taken, the date on which such Convertible Securities or Options were issued).
 
(e)    Dilutive Issuances.
 
(i)    Adjustment Upon Dilutive Issuance. If at any time after the Issue Date
the Company issues or sells, or in accordance with Section 4(e)(ii) of this Note
is deemed to have issued or sold, any shares of Common Stock for no
consideration or for a consideration per share less than the Conversion Price on
the date of such issuance or sale (or deemed issuance or sale) (a “Dilutive
Issuance”), then effective immediately upon the Dilutive Issuance, the
Conversion Price shall be adjusted so as to equal the consideration received or
receivable by the Company (on a per share basis) for the additional shares of
Common Stock so issued, sold or deemed issued or sold in such Dilutive Issuance
(which, in the case of a deemed issuance or sale, shall be calculated in
accordance with Section 4(e)(ii) of this Note). Notwithstanding the foregoing,
no adjustment shall be made pursuant hereto if such adjustment would result in
an increase in the Conversion Price.
 
(ii)    Effect On Conversion Price Of Certain Events. For purposes of
determining the adjusted Conversion Price under Section 4(e)(i) of this Note,
the following will be applicable:
 
(A)    Issuance Of Options. If the Company issues or sells any Options, whether
or not immediately exercisable, and the price per share for which Common Stock
is issuable upon the exercise of such Options (and the price of any conversion
of Convertible Securities, if applicable) is less than the Conversion Price in
effect on the date of issuance or sale of such Options, then the maximum total
number of shares of Common Stock issuable upon the exercise of all such Options
(assuming full conversion, exercise or exchange of Convertible Securities, if
applicable, and without regard to any limitation on beneficial ownership or
issuance contained therein) shall, as of the date of the issuance or sale of
such Options, be deemed to be outstanding and to have been issued and sold by
the Company for such price per share. For purposes of the preceding sentence,
the “price per share for which Common Stock is issuable upon the exercise of
such Options” shall be determined by dividing (x) the total amount, if any,
received or receivable by the Company as consideration for the issuance or sale
of all such Options, plus the minimum aggregate amount of additional
consideration, if any, payable to the Company upon the exercise of all such
Options, plus, in the case of Convertible Securities issuable upon the exercise
of such Options, the minimum aggregate amount of additional consideration
payable upon the conversion, exercise or exchange thereof (determined in
accordance with the calculation method set forth in Section 4(e)(ii)(B) below)
at the time such Convertible Securities first become convertible, exercisable or
exchangeable, by (y) the maximum total number of shares of Common Stock issuable
upon the exercise of all such Options (assuming full conversion, exercise or
exchange of Convertible Securities, if applicable). No further adjustment to the
Conversion Price shall be made upon the actual issuance of such Common Stock
upon the exercise of such Options or upon the conversion, exercise or exchange
of Convertible Securities issuable upon exercise of such Options.
 
11

--------------------------------------------------------------------------------


 
(B)    Issuance Of Convertible Securities. If the Company issues or sells any
Convertible Securities, whether or not immediately convertible, exercisable or
exchangeable, and the price per share for which Common Stock is issuable upon
such conversion, exercise or exchange is less than the Conversion Price in
effect on the date of issuance or sale of such Convertible Securities, then the
maximum total number of shares of Common Stock issuable upon the conversion,
exercise or exchange of all such Convertible Securities shall, as of the date of
the issuance or sale of such Convertible Securities, be deemed to be outstanding
and to have been issued and sold by the Company for such price per share
(without regard to any limitation on beneficial ownership or issuance contained
therein). If the Convertible Securities so issued or sold do not have a
fluctuating conversion or exercise price or exchange ratio, then for the
purposes of the immediately preceding sentence, the “price per share for which
Common Stock is issuable upon such conversion, exercise or exchange” shall be
determined by dividing (A) the total amount, if any, received or receivable by
the Company as consideration for the issuance or sale of all such Convertible
Securities, plus the minimum aggregate amount of additional consideration, if
any, payable to the Company upon the conversion, exercise or exchange thereof
(determined in accordance with the calculation method set forth in this Section
4(e)(ii)(B)) at the time such Convertible Securities first become convertible,
exercisable or exchangeable, by (B) the maximum total number of shares of Common
Stock issuable upon the exercise, conversion or exchange of all such Convertible
Securities. If the Convertible Securities so issued or sold have a fluctuating
conversion or exercise price or exchange ratio (a “Variable Rate Convertible
Security”), then for purposes of the first sentence of this Section 4(e)(ii)(B),
the “price per share for which Common Stock is issuable upon such conversion,
exercise or exchange” shall be deemed to be the lowest price per share which
would be applicable (assuming all holding period and other conditions to any
discounts contained in such Variable Rate Convertible Security have been
satisfied) if the conversion price of such Variable Rate Convertible Security on
the date of issuance or sale thereof were equal to the actual conversion price
on such date (or such higher minimum conversion price if such Variable Rate
Convertible Security is subject to a minimum conversion price) (the “Assumed
Variable Market Price”), and, further, if the conversion price of such Variable
Rate Convertible Security at any time or times thereafter is less than or equal
to the Assumed Variable Market Price last used for making any adjustment under
this Section 4(e) with respect to any Variable Rate Convertible Security, the
Conversion Price in effect at such time shall be readjusted to equal the
Conversion Price which would have resulted if the Assumed Variable Market Price
at the time of issuance of the Variable Rate Convertible Security had been equal
to the actual conversion price of such Variable Rate Convertible Security
existing at the time of the adjustment required by this sentence; provided,
however, that if the conversion or exercise price or exchange ratio of a
Convertible Security may fluctuate solely as a result of provisions designed to
protect against dilution, such Convertible Security shall not be deemed to be a
Variable Rate Convertible Security. No further adjustment to the Conversion
Price shall be made upon the actual issuance of such Common Stock upon
conversion, exercise or exchange of such Convertible Securities.
 
12

--------------------------------------------------------------------------------


 
(C)    Change In Option Price Or Conversion Rate. If there is a change at any
time (including, without limitation, a change with respect to any Options or
Convertible Securities outstanding as of the Issue Date) in (x) the amount of
additional consideration payable to the Company upon the exercise of any
Options; (y) the amount of additional consideration, if any, payable to the
Company upon the conversion, exercise or exchange of any Convertible Securities;
or (z) the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for Common Stock (in each such case, other than
under or by reason of provisions designed to protect against dilution), the
Conversion Price in effect at the time of such change shall be readjusted to the
Conversion Price which would have been in effect at such time had such Options
or Convertible Securities still outstanding provided for such changed additional
consideration or changed conversion, exercise or exchange rate, as the case may
be, at the time initially issued or sold.
 
(D)    Calculation Of Consideration Received. If any Common Stock, Options or
Convertible Securities are issued or sold for cash, the consideration received
therefor will be the amount received by the Company therefor. In case any Common
Stock, Options or Convertible Securities are issued or sold for a consideration
part or all of which shall be other than cash, the amount of the consideration
other than cash received by the Company (including the net present value of the
consideration expected by the Company for the provided or purchased services)
shall be the fair market value of such consideration. In case any Common Stock,
Options or Convertible Securities are issued in connection with any merger or
consolidation in which the Company is the surviving corporation, the amount of
consideration therefor will be deemed to be the fair market value of such
portion of the net assets and business of the non-surviving corporation as is
attributable to such Common Stock, Options or Convertible Securities, as the
case may be. The independent members of the Company’s Board of Directors shall
calculate reasonably and in good faith, using standard commercial valuation
methods appropriate for valuing such assets, the fair market value of any
consideration.


(iii)    Exceptions To Adjustment Of Conversion Price. Notwithstanding the
foregoing, no adjustment to the Conversion Price shall be made pursuant to this
Section 4(e) upon the issuance of any Excluded Securities.
 
(iv)    Notice Of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price pursuant to this Section 4(e) resulting in
a change in the Conversion Price by more than one percent (1%), or any change in
the number or type of stock, securities and/or other property issuable upon
Conversion of this Note, the Company, at its expense, shall promptly compute
such adjustment, readjustment or change and prepare and furnish to the Holder a
certificate setting forth such adjustment, readjustment or change and showing in
detail the facts and calculation upon which such adjustment, readjustment or
change is based. The Company shall, upon the written request at any time of the
Holder, furnish to the Holder a like certificate setting forth (i) such
adjustment, readjustment or change, (ii) the Conversion Price at the time in
effect and (iii) the number of shares of Common Stock and the amount, if any, of
other securities or property which at the time would be received upon Conversion
of this Note.
 
13

--------------------------------------------------------------------------------


 
(v)    Multiple Issuances. In the event that more than one type of security is
issued in any transaction with respect to any Dilutive Issuance, the adjustments
contained herein shall be applied to each security separately.
 
(f)    Adjustments; Additional Shares, Securities or Assets. In the event that
at any time, as a result of an adjustment made pursuant to this Section 4, the
Holder of this Note shall, upon conversion of this Note, become entitled to
receive securities or assets (other than Common Stock) then, wherever
appropriate, all references herein to shares of Common Stock shall be deemed to
refer to and include such shares and/or other securities or assets; and
thereafter the number of such shares and/or other securities or assets shall be
subject to adjustment from time to time in a manner and upon terms as nearly
equivalent as practicable to the provisions of this Section 4.
 
5.    EVENTS OF DEFAULT; MANDATORY REDEMPTION.
 
(a)    Mandatory Redemption. In the event that an Event of Default or a Change
of Control occurs, the Holder shall have the right, upon written notice to the
Company (a “Mandatory Redemption Notice”), to have all or any portion of the
unpaid principal amount of this Note, plus all accrued and unpaid interest
(including default interest (if any)), redeemed by the Company (a “Mandatory
Redemption”) at the Mandatory Redemption Price in same day funds. The Mandatory
Redemption Notice shall specify the effective date of such Mandatory Redemption
(the “Mandatory Redemption Date”), which date must be at least two (2) Business
Days following the Business Day on which the Mandatory Redemption Notice is
delivered to the Company, and the amount of principal and interest (and other
amounts, if any) to be redeemed. In order to effect a Mandatory Redemption
hereunder, the Holder must deliver a Mandatory Redemption Notice no later than,
in the case of an Event of Default, the close of business on the third (3rd)
Business Day following the date on which an Event of Default is no longer
continuing and, with respect to a Change of Control, the close of business on
the third (3rd) Business Day following the date on which the Change of Control
is completed.
 
(b)    Payment of Mandatory Redemption Price. The Company shall pay the
Mandatory Redemption Price to the Holder on the Mandatory Redemption Date. If
the Company fails to pay the Mandatory Redemption Price to the Holder on
Mandatory Redemption Date, the Holder shall be entitled to interest thereon at
the Default Interest Rate from the Mandatory Redemption Date until the date on
which Mandatory Redemption Price has been paid in full.
 
6.    OPTIONAL REDEMPTION.


(a)    Redemption. Upon the satisfaction of clauses (ii) and (v) of the Equity
Conditions on the Optional Redemption Date and on each of the twenty (20)
Trading Days occurring immediately prior to such date, the Company shall have
the right, at any time after the Issue Date, to redeem all but not less than all
of the unpaid principal amount of this Note at the Optional Redemption Price (an
“Optional Redemption”). In order to effect an Optional Redemption, the Company
must deliver to the Holder written notice thereof (an “Optional
Redemption Notice”), specifying the effective date of such Optional Redemption
(the “Optional Redemption Date”), which date must be at least twenty (20)
Trading Days following delivery of the Optional Redemption Notice to the Holder.
Notwithstanding the delivery by the Company of an Optional Redemption Notice,
the right of the Company to exercise its redemption rights under this Section
6(a) shall be subordinate to and shall not limit in any way (x) the right of the
Holder to convert this Note prior to the Optional Redemption Date, (y) the
availability of any and all remedies that are provided to the Holder hereunder
in the event that the Company does not satisfy its obligations with respect to
any such conversion, or (z) the right of the Holder to effect a Mandatory
Redemption pursuant to Section 5.
 
14

--------------------------------------------------------------------------------


 
(b)    Payment of Optional Redemption Price.
 
(i)    The Company shall pay the Optional Redemption Price to the Holder on the
Optional Redemption Date. In the event that the Company redeems the entire
remaining unpaid principal amount of this Note pursuant to this Section, and
pays to the Holder the Optional Redemption Price and all other amounts due in
connection therewith, the Holder shall return this Note to the Company for
cancellation.
 
(ii)    f the Company fails to pay the Optional Redemption Price to the Holder
on the Optional Redemption Date, the Holder shall be entitled to interest
thereon at the Default Interest Rate from the Optional Redemption Date until the
date on which Optional Redemption Price and accrued and unpaid default interest
thereon have been paid in full.
 
7.    FORCED CONVERSION.
 
(a)    Forced Conversion. Subject to the terms and conditions of this Section
7(a), the Company shall have the right to require Conversion of this Note (a
“Forced Conversion”). In order to effect a Forced Conversion, (i) the daily VWAP
must, on each of twenty (20) Trading Days occurring during any period of thirty
(30) consecutive Trading Days (such period of thirty Trading Days, a “Forced
Conversion Period”), be equal to or greater than the Forced Conversion Price and
(ii) each of the Equity Conditions must be satisfied on each Trading Day
occurring during the Forced Conversion Period and through and including the
Forced Conversion Date. Notwithstanding the foregoing, in no event shall the
Company be permitted to effect a Forced Conversion to the extent that, upon
receipt of the shares of Common Stock deliverable thereby, the Beneficial
Ownership Limitation would be exceeded.
 
(b)    Forced Conversion Notice; Number of Conversion Shares. In order to effect
a Forced Conversion hereunder, the Company must deliver to the Holder written
notice thereof (a “Forced Conversion Notice”) at any time after the fifth (5th)
Business Day immediately following the last Trading Day of the Forced Conversion
Period but not later than the tenth (10th) Business Day following such last
Trading Day. A Forced Conversion Notice shall specify the aggregate principal
amount of the Notes that the Company elects to submit to a Forced Conversion. A
Forced Conversion shall be effected on the date (the “Forced Conversion Date”)
that is the third (3rd) Trading Day immediately following delivery of a Forced
Conversion Notice to the Holder. On the Forced Conversion Date, the Company must
deliver to the Holder a number of shares of Common Stock equal to (A) the amount
of principal being converted as set forth on the applicable Forced Conversion
Notice plus all interest accrued and unpaid thereon as of such Forced Conversion
Date divided by the (B) the Conversion Price in effect on such date. The Company
must deliver such shares of Common Stock to the Holder in accordance with the
provisions of Section 3(d) of this Note, with the Forced Conversion Date being
deemed the Delivery Date for purposes hereof. If any fractional share would be
issuable upon a Forced Conversion, such fractional share shall be disregarded
and the number of shares issuable shall, in the aggregate, be equal to the
nearest whole number of shares.
 
15

--------------------------------------------------------------------------------


 
(c)    Notwithstanding the delivery by the Company of a Forced Conversion
Notice, nothing contained herein shall be deemed to limit in any way (x) the
right of the Holder to convert this Note prior to the Forced Conversion Date or
(y) the availability of any and all remedies that are provided to the Holder
hereunder, including without limitation in the event that the Company fails to
deliver Conversion Shares upon a Forced Conversion as required by the terms of
Section 3 of this Note, provided, that, in the event of such failure, the Forced
Conversion shall be terminated with respect to the Holder upon the delivery of
written notice thereof by the Holder to the Company, and the Company shall
forfeit its right to require a Forced Conversion of the Notes thereafter. In the
event of multiple Forced Conversions, at least sixty (60) days must elapse
between Forced Conversion Dates.


8.    MISCELLANEOUS.
 
(a)    Failure to Exercise Rights not Waiver. No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude any other or further exercise thereof.
All rights and remedies of the Holder hereunder are cumulative and not exclusive
of any rights or remedies otherwise available. In the event that the Company
does not pay any amount under this Note when such amount becomes due, the
Company shall bear all costs incurred by the Holder in collecting such amount,
including without limitation reasonable legal fees and expenses.
 
(b)    Notices. Any notice, demand or request required or permitted to be given
by the Company or the Holder pursuant to the terms of this Note shall be in
writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:


If to the Company:


SURGE GLOBAL ENERGY, INC.
12220 El Camino Real, Suite 400
San Diego, California 92130  
Attn:   Bill Greene
Tel: 858-704-5010
Fax:  858-704-5011   


and if to the Holder, to such address for the Holder as shall appear on the
signature page of the Securities Purchase Agreement executed by the Holder, with
a copy to Peter J. Weisman, P.C., 52 Vanderbilt Avenue, 17th Floor, New York, NY
10017, or as shall be designated by the Holder in writing to the other parties
hereto in accordance this Section 8(b).
 
(c)    Amendments and Waivers. No amendment, modification or other change to, or
waiver of any provision of, this Note may be made unless such amendment,
modification or change, or request for waiver, is set forth in writing and is
signed by the Company and the Holder. Upon the satisfaction of the foregoing
condition, this Note shall be deemed to incorporate any the amendment,
modification, change or waiver effected thereby as of the effective date
thereof.
 
16

--------------------------------------------------------------------------------


 
(d)    Transfer of Note. The Holder may sell, transfer or otherwise dispose of
all or any part of this Note (including without limitation pursuant to a pledge)
to any person or entity as long as such sale, transfer or disposition is the
subject of an effective registration statement under the Securities Act of 1933,
as amended, and applicable state securities laws, or is exempt from registration
thereunder, and is otherwise made in accordance with the applicable provisions
of the Securities Purchase Agreement (as amended). From and after the date of
any such sale, transfer or disposition, the transferee hereof shall be deemed to
be the holder of a Note in the principal amount acquired by such transferee, and
the Company shall, as promptly as practicable, issue and deliver to such
transferee a new Note identical in all respects to this Note, in the name of
such transferee. The Company shall be entitled to treat the original Holder as
the holder of this entire Note unless and until it receives written notice of
the sale, transfer or disposition hereof.
 
(e)    Lost or Stolen Note. Upon receipt by the Company of evidence of the loss,
theft, destruction or mutilation of this Note, and (in the case of loss, theft
or destruction) of indemnity reasonably satisfactory to the Company, and upon
surrender and cancellation of the Note, if mutilated, the Company shall execute
and deliver to the Holder a new Note identical in all respects to this Note.
 
(f)    Governing Law; Jurisdiction. This Note shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed entirely within the State of New York. The Company
irrevocably submits to the non-exclusive jurisdiction of any State or Federal
Court sitting in San Diego, California, over any suit, action, or proceeding
arising out of or relating to this Note. The Company irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action, or proceeding brought
in such a court and any claim that suit, action, or proceeding has been brought
in an inconvenient forum. The Company agrees that the service of process upon it
mailed by certified or registered mail (and service so made shall be deemed
complete three days after the same has been posted as aforesaid) or by personal
service shall be deemed in every respect effective service of process upon it in
any such suit or proceeding. Nothing herein shall affect Holder's right to serve
process in any other manner permitted by law. The Company agrees that a final
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner. THE COMPANY HERETO KNOWINGLY AND VOLUNTARILY WAIVES ANY AND ALL
RIGHTS IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED ON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS NOTE.
 
(g)    Successors and Assigns. The terms and conditions of this Note shall inure
to the benefit of and be binding upon the respective successors (whether by
merger or otherwise) and permitted assigns of the Company and the Holder. The
Company may not assign its rights or obligations under this Note except as
specifically required or permitted pursuant to the terms hereof.
 
17

--------------------------------------------------------------------------------


 
(h)    Usury. This Note is subject to the express condition that at no time
shall the Company be obligated or required to pay interest hereunder at a rate
which could subject the Holder to either civil or criminal liability as a result
of being in excess of the maximum interest rate which the Company is permitted
by applicable law to contract or agree to pay.  If by the terms of this Note,
the Company is at any time required or obligated to pay interest hereunder at a
rate in excess of such maximum rate, the rate of interest under this Note shall
be deemed to be immediately reduced to such maximum rate and the interest
payable shall be computed at such maximum rate and all prior interest payments
in excess of such maximum rate shall be applied and shall be deemed to have been
payments in reduction of the principal balance of this Note. 








[Signature Page to Follow]
 
18

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name by
its duly authorized officer on the date first above written.


SURGE GLOBAL ENERGY, INC.




By:    /s/ Bill Greene        
  Name: Bill Greene
  Title: CFO


 
19

--------------------------------------------------------------------------------



ANNEX I




NOTICE OF CONVERSION


The undersigned hereby elects to convert principal of the Convertible Note Due
May 1, 2008 (the “Note”) issued by SURGE GLOBAL ENERGY, INC. (the “Company”)
into shares of common stock (“Common Stock”) of the Company according to the
terms and conditions of the Note. Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Note.


 

 
Date of Conversion:
 
Principal Amount of
Note to be Converted:______________________________


Number of Shares of
Common Stock to be Issued:_________________________
 
Name of Holder:___________________________________
 
Address:    ___________________________________
 
          ___________________________________
 
          ___________________________________
 
Signature:   ___________________________________
 Name:
 Title:


Holder Requests Delivery to be made: (check one)


o
By Delivery of Physical Certificates to the Above Address



o
Through Depository Trust Corporation
(Account _________________________)

 
 
20